DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  “Of” in line 3 should not be capitalized and “10” in line 5 should be deleted or placed inside parentheses.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the phrases "particularly large tires" and “preferably planar” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Also it is not clear if para 0003 is intended to define what a large tire is, and it is further noted that the article being handled does not typically limit the apparatus. See MPEP 2115.
Claim 2 includes “are parallel between each other.”  This renders the claim indefinite as it is unclear and the different angles recited imply that there is an angle to 2.5 degrees between the upper and lower platforms.
Claim 3 refers to “one piece” but then recites “a plurality of rectilinear guides.”  Additionally the term “consists” is used which typically has a closed meaning in patent claims but the niches arguably include at least the guides and the platforms and thus consist of more than just the guides.
The vector discussed in claim 6 depends upon the size of the tires being stored and cannot be determined from the structure of the device alone with knowing the size of the tires.
Claim 7 recites the limitation "the cage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the floor” but claim 7 refers to a plurality floors.  The numeric disagreement between the claims renders claim 8 indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,987,915 to Conner.
Regarding claim 1 Connor discloses a device for storing tires, particularly large tires, said tire storage device comprising a plurality of storage niches (see figure 1) and at least one elevator (18) arranged in a front portion of the device and engaging the plurality of storage niches, said tire storage device wherein each storage niche is formed by an inclined upper platform (12), an inclined lower platform (14), and a connecting platform (figure 1 left side) associating the upper platform with the lower platform, the upper platform comprising an inlet end of the tire (figure 1) engaging the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner.
Regarding claim 2 Conner discloses all the limitations but does not explicitly disclose the upper platform has an inclination of 2.5 degrees, while the lower platform has an inclination of 5 degrees.
That Conner does disclose a range of “several degrees plus or minus . . . from the 4.68%” and a slopes of 3.6%-5.85 which correspond to 2.06-3.32 degrees.  As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Conner to include the upper platform has an inclination of 2.5 degrees, while the lower platform has an inclination of 5 degrees because such values are in the range contemplated by Conner and picking the exact angle will depend upon the size and characteristics of the tires to be stored.

Regarding claim 4 Conner discloses the tire inlet end of the upper platform and the tire outlet end of the lower platform are arranged in the front portion of the device (see figure 1).
Regarding claim 5 Conner discloses the connecting platform associates the upper platform with the lower platform, said connecting platform comprising a vertical first segment (see figure 1) arranged in the proximity of the second end of the upper platform, and a second segment, inclined from the first segment  and towards the first end of the lower platform (see figure 1) .
Regarding claim 6 Conner discloses the first segment and the second segment  of the connecting platform forms two angles of fall so that a vector (R) resulting from the forces (F) applied to a previous tire is above a subsequent tire (see figure 1).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner in view of JP1-85306.
Conner discloses all the limitations of the claims except the specifics of the elevator including:
Regarding claim 7 the elevator comprises, inside the cage structure, a plurality of floors, each-one associated with a supply ramp and engaged with a storage niche.

Regarding claim 9 the cage structure is lifted from a first, lower position to a second upper position by means of a spindle driven by a motor.
Regarding claim 10 the elevator moves linearly on rails along the front portion of the device.
JP1-85306 teaches a tire lift for a tire storage (see figures 1 and 3) in order to load multiple tires at the same time that includes:
Regarding claim 7 the elevator comprises, inside the cage structure, a plurality of floors, each-one associated with a supply ramp and engaged with a storage niche (see figure 3).
Regarding claim 8 the floor comprises a first segment and a second segment, which are pivotable, said first segment is pivoted towards the tire when the cage structure is loaded with the tires (see figures 4-5).
Regarding claim 9 the cage structure is lifted from a first, lower position to a second upper position by means of a spindle driven by a motor (see figure 1 and 3).
Regarding claim 10 the elevator moves linearly on rails along the front portion of the device (see 19 and figures 1-3).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Conner to include the elevator, as taught by JP1-85306 in order to load multiple tires at the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619